DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims
Claim 19 as amended and new claims 20-33 as filed on 6/16/2022 are pending and under examination in the instant office action. 
Claim Rejections - 35 USC § 112
Indefinite
New claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "said carbon containing gas" in the method of claim 19 which recites only one gas such as methane in step b. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the step of returning” in the method of claim 19. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 19 as amended remains and new claims 20-29 and 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Helm et al. (Journal of Applied Microbiology. 2006, 101, 387-395) in the light of evidence by US 6,472,188 (Lee et al) and in the light of evidence by Wendlandt et al (Journal of Biotechnology, 2005, 117, 119-129).
The cited reference by Helm et al teaches a process for producing polyhydroxyalkanoate (PHA) such as polyhydroxybutyrate (PBH) by a mixed culture of microorganisms, wherein the process comprises: 
Step (a) providing a culture of 2 or more strains of microorganisms that is a mixed culture comprising Methylocystis as a dominant species (page 388, col.1, par. 5) and some accompanying bacteria including Acidovorax (page 390, col. 2, par. 1). Thus the first microorganism is the cited Methylocystis which is a methanotrophic microorganism capable of metabolizing methane to synthesize PHA (see entire document by Helm). The second microorganism is the cited accompanying bacteria including Acidovorax which utilize various complex carbon sources (see abstract of Helm) and, thus, capable of metabolizing “a PHA-reduced cellular biomass” to synthesize PHA since it is well known that Acidovorax bacteria accumulate PHA as evidenced by US 6,472,188; for example: see col. 5, lines 32-41. As applied to claimed limitation drawn to “a PHA-reduced cellular biomass” as a substrate for growth: the cited Helm explicitly teaches that accompanying bacteria utilize cell lysis product such as proteins, nucleic acids of methanotrophic bacteria (see page 393, col. 1, par. 1, lines 11-16; see figure 5). In view of instant specification “a PHA-reduced cellular biomass” provides for carbon source (par. 0114) and microorganism-derived biomass “cellular” materials include polymers, amino acids, nucleic acids, carbohydrates and metabolic derivatives (par. 0116). Therefore, in the method of Helm the accompanying bacteria utilize the same carbon source as encompassed the claimed phrase “PHA-reduced cellular biomass” within the meaning of the claims and when read in the light of specification. 
Step (b) providing a culture medium comprising at least one nutrient, methane, and “a PHA-reduced biomass”. The reference by Helm explicitly teaches the use of methane as carbon source (page 388, col.1, par. 4); and it refers to the disclosure by Wendlant-2005 (see Helm at page 388, col.1, par. 5) for culture conditions that include mineral salts as “at least one nutrient”  (see Wendlandt, page 128, section 2.1). In the cited method of Helm “PHA-reduced cellular biomass” materials are metabolites and cell lysis products of methanotrophic microorganisms o the mixed culture as explained above and in the light of specification definitions (0116). 
 Step (c) exposing said culture to said culture medium (see entire document by Helm). 
Further, as applied to steps (d) and (e) the cited reference by Helm explicitly teaches that PBH accumulation was done under nutrient deficiency, for example: phosphate deficiency (see table 2). The bioreactor culture conditions in the method of Helm in view of Wendlant-2005 comprise a growth phase and a PHA-accumulation phase under phosphate deficiency (see Wendlant-2005 page 121 at section 2.3). Thus, the method of the cited reference by Helm comprises steps: “(d) subjecting said culture to a growth period causing said first strain to use said methane to reproduce and said second strain to use said “PHA-reduced cellular biomass” to reproduce; and (e) subjecting said grown culture to a polymerization period by reducing the concentration of at least one of said nutrients thereby causing said first strain to use said methane to synthesize PHA and said second strain to use said PHA-reduced biomass to synthesize PHA” as encompassed by the claimed method of pending claim 19. 
Thus, the cited method as disclosed by Helm is still considered to anticipate the claimed method. 
Furthermore, as applied to claims 20-29 and 33, the cited reference by Helm teaches the same limitations: 
In particular, as applied to claim 20: the cited reference by Helm discloses “step of removing a portion of said culture following said polymerization period”; for example: see page 388, col. 2, line 1), wherein samples are removed as intended to measure growth and PHA accumulation.  
As applied to claim 21: the cited reference by Helm discloses specific amounts of PBH accumulation and describes a stable PBH formation (see table 2). Thus, the cited method comprises “step of extracting said PHA from said removed culture thereby producing a “PHA extract” as well  “PHA-reduced cellular biomass” materials that are  metabolites and cell lysis products of methanotrophic microorganisms in the mixed culture as explained above and in the light of specification definitions (0116).
As applied to claim 22: the cited reference by Helm the carbon containing gas is methane as a primary carbon source; some other gases are also present in the mixture of methane and air including carbon dioxide. Toxic “volatile organic compounds” (e.g. methanol) are also produced. 
As applied to claims 23 and 25: biomass “cell lysis products” are returned to the culture (fig. 5) and metabolized by the mixed culture. 
As applied to claim 24: the culture of microorganisms in the cited reference is a mixed culture comprising methanotrophic microorganism, heterotrophic microorganisms, biomass-utilizing microorganisms and etc within the broadest meaning of the claim. 
Limitations of claims 25 and 26 are inherent properties of two groups of microorganisms in the mixed culture in the method of the cited reference by Helm et al. 
As applied to claims 27-29: the cited reference by Helm describes accumulation of specific PHA amounts, wherein PHA is extracted by protocol of the referenced by Wendlandt-2001, that include water, solvents, methanol, dichloethane (page 129, it 2.4.5.1) as required by the pending claims.
As applied to claim 33: Helm et al. discloses that source of methane is a natural gas stream or biogas (page 388, col.1, par. 4, last line).
Thus, the cited method as disclosed by Helm is considered to anticipate the presently claimed method. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19 as amended and new claims 20-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helm et al. (Journal of Applied Microbiology. 2006, 101, 387-395), US 6,472,188 (Lee et al), Wendlandt et al (Journal of Biotechnology, 2001, 86, pages 127-133) and Verlinden et al (Journal of Applied Microbiology. 2007, 102, 1437-1449).
The cited references by Helm et al, US 6,472,188 (Lee et al) and Wendlandt et al are relied upon as explained above. 
The method of Helm does not appear to comprise utilization of light during culturing due to apparent absence of photosynthetic microbes. 
However, as applied to claims 30-32, drawn to step of introducing light during growth of mixed microbial cultures, it is noted that photosynthetic  microorganism such as Spirulina have been known and used for production of PHA. For example: see Verlinden et al. (table 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to modify method of Helm by utilizing light as claimed when the light-required microbes are present in the mixed culture with a reasonable expectation of success in producing biomass with PHA because photosynthetic  microorganism require light for growth and used for production of PHA in view of Verlinden et al. Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	Therefore, the claimed invention as a whole was clearly prima facie obvious to one having ordinary skill in the art at the time the claimed invention was made, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. 
With regard claim rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Helm et Applicant argue that the cited reference is does not teach or recognize the use of “PHA-reduced cellular biomass” as a component of a culture medium and/or being utilized to synthesize PHA.
This argument is not persuasive. The cited Helm explicitly teaches that accompanying bacteria utilize cell lysis product such as proteins, nucleic acids of methanotrophic bacteria (see page 393, col. 1, par. 1, lines 11-16; see figure 5). In view of instant specification “a PHA-reduced cellular biomass” provides for carbon source (par. 0114) and microorganism-derived biomass “cellular” materials include polymers, amino acids, nucleic acids, carbohydrates and metabolic derivatives (par. 0116). Therefore, in the method of Helm the accompanying bacteria utilize the same carbon source as encompassed the claimed phrase “PHA-reduced cellular biomass” within the meaning of the claims and when read in the light of specification. 
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
October 3, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653